DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
"210" and "204" have both been used to designate second plurality of holes. Appropriate clarification is requested.
Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites “a plurality of non-metal balls comprising an aluminum oxide;” should be “a plurality of non-metal balls comprising aluminum oxide.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "further comprising a second recess and a third recess" in the claim.  No first recess or recess was claimed previously. Appropriate clarification is requested.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0008349 to Tzu et al (“Tzu”).
Claim 1:  Tzu discloses a substrate support, comprising: a pedestal (103 [substrate support], Fig. 2) having an upper surface configured to accommodate a lift pin (312 [pin], para. [0030]), a first annular region (outer region of 103) near an edge of the pedestal, and a second annular region (inner region of 103) disposed between the first annular region and a center of the pedestal (see Fig. 2), wherein the pedestal includes a first plurality of holes (outer 230’s [openings]) extending from the upper surface at regular intervals along the first annular region (see Fig. 2) and a second plurality of holes (inner 230’s) extending from the upper surface at regular intervals along the second annular region (see Fig. 2, para. [0027]); and a non-metal ball (228 [non-metallic spacers], para. [0026]) comprising aluminum oxide (see para. [0026] where they are fabricated from aluminum oxide) disposed in each hole (230) of the first plurality of holes (outer 230’s) and the second plurality of holes (inner 230’s), wherein an upper surface of each of the non-metal balls (upper surface of 228’s) is raised with respect to the upper surface of the pedestal (upper surface of 103) to define a support surface (see para. [0025] where 228 support 104 [substrate]).
Claim 2:  Tzu discloses further comprising a heating element (118 [heating elements], Fig. 2, Tzu) disposed in the pedestal (103, para. [0019]).
Claim 8: 
Claim 9:  Tzu discloses wherein the upper surface of the non-metal ball (upper surface of 228, Fig. 2, Tzu) is raised about 0.005 inches to about 0.015 inches from the upper surface of the pedestal (see para. [0026] where gap may be about 0.007 which lies within the claimed range).
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzu as applied to claims 1, 2, 8, 9 above, and further in view of US 2014/0217665 to Cuvalci et al (“Cuvalci”).
Claims 3-6:  Tzu does not disclose (claim 3) wherein the first plurality of holes are six holes; (claim 4) wherein each of the non-metal balls disposed in the first plurality of holes are about 10.5 inches to about 11.5 inches away from the center of the pedestal; (claim 5) wherein the second plurality of holes is four holes; (claim 6) wherein each of the non-metal balls disposed in the second plurality of holes are about 4.0 inches to about 5.0 inches away from a center of the pedestal.
However Cuvalci discloses the support elements (112 and 116 which are interpreted as different plurality of holes/recesses with support elements) are generally evenly spaced around the support plate, and having different options for arrangements for arrangement including concentric circles, spacing options, radial or angular spacing, which reads on optimization number of holes/elements and also distance optimization on the pedestal (see para. [0033]), for the purpose of forming a controlled sealed gap to facilitate uniform pressure formation and maintenance (see para. [0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of number of . 
Claim 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzu as applied to claims 1, 2, 8, 9 above, and further in view of US 2012/0329000 to Hirakawa.
Claim 7, 10:  Tzu discloses (claim 7) further comprising a second recess and a third recess extending radially inward from an outer sidewall of the pedestal to accommodate a second lift pin and a third lift pin, respectively; (claim 10) wherein the upper surface includes a recess extending radially inward from an outer sidewall configured to accommodate the lift pin.
Hirakawa discloses (claim 7) further comprising a second recess (21 [cutout grooves], Fig. 2, para. [0047]) and a third recess (another 21) extending radially inward from an outer sidewall of the pedestal (sidewall of 20 [thermal processing plate]) to accommodate a second lift pin (42 [delivery members]) and a third lift pin (another 42), respectively (para. [0047]); (claim 10) wherein the upper surface (upper surface of 20) includes a recess (21) extending radially inward from an outer sidewall (outer sidewall of 20) configured to accommodate the lift pin (42), for the purpose of appropriately performing processing by the wafer being delivered by delivery arms to the thermal processing plate (see para. [0067]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recesses and pins as .
Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0044783 to Sheelavant et al (“Sheelavant”) in view of US 2014/0217665 to Cuvalci et al (“Cuvalci”) and further in view of US 2011/0031111 to Kobayashi.
Claims 11, 13: Sheelavant discloses an apparatus for processing a substrate, comprising: a process chamber (100 [processing chamber], Fig. 1); and a substrate support assembly (114 [pedestal assembly]) at least partially disposed in the process chamber (100, see Fig. 1), the substrate support assembly (114) comprising: a first plate (120 [substrate support]), 
a second plate (122/124 [base plate]/[ground plate], Fig. 1) coupled to the first plate (120, see para. [0021] where coupled), wherein the second plate (122/124) appears to have an outer diameter greater than an outer diameter of the first plate (see Fig. 1 where 122/124 appears to have a greater diameter than 120), wherein the upper peripheral surface is defined by a portion of the second plate that extends radially outward from an outer sidewall of the first plate (see Fig. 1 where an upper surface 122/124 extend radially outward from an outer sidewall of 120); and a shaft (116 [lift mechanism]) coupled to the second plate (122/124, see para. [0020]).
However Sheelavant does not explicitly disclose the first plate having a plurality of non-metal balls extending away from an upper surface of the first plate to define a support surface configured to support a substrate, wherein the plurality of non-metal balls 
Cuvalci discloses a first plate (102 [support plate], Fig, 1-2) having a plurality of non-metal balls (116 [support elements]) extending away from an upper surface of the first plate (104 [support surface], para. [0023]) to define a support surface configured to support a substrate (114 [substrate], para. [0026]), wherein the plurality of non-metal balls (116) are disposed at regular intervals along a first ring about a center of the first plate and at regular intervals along a second ring concentric with the first ring (see Fig. 2 where 116 are disposed at regular intervals on at least 2 rings which are concentric). Cuvalci discloses this for the purpose of reduced metal contamination of the substrate (see para. [0034]).
The apparatus of Sheelavant in view of Cuvalci does not disclose (claim 11, remainder) a plurality of pins extending upwards from an upper peripheral surface of the second plate; (claim 13) further comprising a focus ring disposed on the upper peripheral surface of the second plate and held in place via the plurality of pins. Yet Sheelavant already discloses a deposition ring (152, Fig. 1) resting on an upper surface of the second plate (122/124).
Kobayashi discloses disclose (claim 11, remainder) a plurality of pins (200 [positioning pins], Fig. 3A-3B) extending upwards from an upper peripheral surface of a second plate (114 [susceptor], see Fig, 3A-3B); (claim 13) further comprising a ring (124 [focus ring]) disposed on the upper peripheral surface of the second plate (upper surface 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pins, configuration with ring as taught by Kobayashi with motivation to accurately position the ring without deviation.
Claim 12: The apparatus of Sheelavant in view of Cuvalci does not disclose wherein six non-metal balls are disposed along the first ring and four non-metal balls are disposed along the second ring.
However Cuvalci discloses the support elements (112 and 116 which are interpreted as different plurality of holes/recesses with support elements) are generally evenly spaced around the support plate, and having different options for arrangements for arrangement including concentric circles, spacing options, radial or angular spacing, which reads on optimization number of holes/elements and also distance optimization on the pedestal (see para. [0033]), for the purpose of forming a controlled sealed gap to facilitate uniform pressure formation and maintenance (see para. [0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of number of holes per group, and hole placement as taught by Cuvalci with motivation to form a controlled sealed gap to facilitate uniform pressure formation and maintenance. 
Claim 14: The apparatus of Sheelavant in view of Cuvalci discloses wherein the non-metal balls (116, Fig. 1-2, Cuvalci) are made of sapphire (para. [0024] where sapphire is disclosed).
Claim 15: The apparatus of Sheelavant in view of Cuvalci discloses wherein the plurality of non-metal balls (116, Fig. 1-2, Cuvalci) extend about 0.005 inches to about 0.015 inches away from the upper surface of the first plate (.
Claim 16: The apparatus of Sheelavant in view of Cuvalci discloses wherein the plurality of non-metal balls (116, Fig. 1-2, Cuvalci) have a diameter of about 0.10 inches to about 0.20 inches (para. [0031] where 116 have diameter of 0.16 inch, which is within the claimed range).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0008349 to Tzu et al (“Tzu”) in view of US 2012/0329000 to Hirakawa.
Claim 17:  Tzu discloses a process chamber, comprising: a chamber body (100 [process chamber], Fig. 1) having an inner volume (105 [inner volume], para. [0018]); a pedestal (103 [substrate support]) disposed in the inner volume (105) and having a plurality of non-metal balls (228 [non-metallic spacers], para. [0026]) comprising an aluminum oxide (see para. [0026] where they are fabricated from aluminum oxide) and extending away from an upper surface of the pedestal to define a support surface configured to support a substrate at an elevated position from the upper surface (see Fig. 2, see para. [0025] where 228 support 104 [substrate]), wherein the plurality of non-metal balls (228) are disposed at regular intervals along a first ring about a center of the 
However Tzu does not explicitly disclose the lift mechanism having a lift pin that is configured to raise or lower a substrate with respect to the support surface, wherein the lift pin is capable of passing through a recess of the pedestal that extends from an outer sidewall of the pedestal towards the center of the pedestal.
Hirakawa discloses a lift mechanism (40 [delivery arms], Fig. 1) having a lift pin (42 [delivery members]) that is configured to raise or lower a substrate (W [wafer]) with respect to the support surface (surface of 20 [thermal processing plate]), wherein the lift pin (42) is capable of passing through a recess (21 [cutout grooves], Fig. 2, para. [0047]) of the pedestal that extends from an outer sidewall of the pedestal towards the center of the pedestal (see Fig. 1), for the purpose of appropriately performing processing by the wafer being delivered by delivery arms to the thermal processing plate (see para. [0067]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lift mechanism and configuration with recesses and pins as taught by Hirakawa with motivation to appropriately perform processing by the wafer being delivered by delivery arms to the thermal processing plate.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzu in view of Hirakawa as applied to claim 17 above, and further in view of US 2014/0217665 to Cuvalci et al (“Cuvalci”).
Claims 18 and 20:  The apparatus of Tzu in view of Hirakawa does not disclose (claim 18) wherein six non-metal balls are disposed along the first ring and four non-metal balls are disposed along the second ring; (claim 20) wherein the first ring is about 10.5 inches to about 11.5 inches away from the center of the pedestal.
However Cuvalci discloses the support elements (112 and 116 which are interpreted as different plurality of holes/recesses with support elements) are generally evenly spaced around the support plate, and having different options for arrangements for arrangement including concentric circles, spacing options, radial or angular spacing, which reads on optimization number of holes/elements and also distance optimization on the pedestal (see para. [0033]), for the purpose of forming a controlled sealed gap to facilitate uniform pressure formation and maintenance (see para. [0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of number of holes per group, and hole placement as taught by Cuvalci with motivation to form a controlled sealed gap to facilitate uniform pressure formation and maintenance. 
Claim 19:  The apparatus of Tzu in view of Hirakawa does not disclose wherein the plurality of non-metal balls have a diameter of about 0.10 inches to about 0.20 inches.
However Cuvalci teaches a plurality of non-metal balls (116, Fig. 1-2, Cuvalci) have a diameter of about 0.10 inches to about 0.20 inches (para. [0031] where 116 have diameter of 0.16 inch, which is within the claimed range), for the purpose of having reduced metal contamination of the substrate (para. [0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the diameter requirements of the non-metal balls as taught by Cuvalci with motivation to have reduced metal contamination of the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718